DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 13, the closest prior art of Ueki et al. discloses a liquid filled type vibration isolating device (figs. 1-3) comprising: a tubular first attachment member (11), a second attachment member (12), an elastic body  (13), a partition member (16, 28), a first liquid chamber (14), a second liquid chamber (15), a restricted passage (31), a first communication part (28), a second communication part (16), a main flow passage (24), and a plurality of pores (31).  However, Ueki et al. fails to disclose an inclination angle of an inner peripheral surface of the first portion with respect to an axial direction is larger than an inclination angle of an inner peripheral surface of the second portion with respect to the axial direction.  Prior art fails to disclose or suggest these limitations recited in independent claim 13.  Therefore, independent claim 13 is allowable. 
Regarding claim 18, the closest prior art of Ueki et al. discloses a liquid filled type vibration isolating device (figs. 1-3) comprising: a tubular first attachment member (11), a second attachment member (12), an elastic body  (13), a partition member (16, 28), a first liquid chamber (14), a second liquid chamber (15), a restricted passage (31), a first communication part (28), a second communication part (16), a main flow passage (24), and a plurality of pores (31).  However, Ueki et al. fails to disclose a minimum value of an internal diameter of each pore of the plurality of pores is smaller than the respective internal diameters of the first communication holes and the second communication holes, and a maximum value of an internal diameter of each pore of the plurality of pores is larger than the respective internal diameters of the first communication holes and the second communication holes.  Therefore, independent claim 18 is allowable. 
Regarding claim 19, the closest prior art of Ueki et al. discloses a liquid filled type vibration isolating device (figs. 1-3) comprising: a tubular first attachment member (11), a second attachment member (12), an elastic body  (13), a partition member (16, 28), a first liquid chamber (14), a second liquid chamber (15), a restricted passage (31), a first communication part (28), a second communication part (16), a main flow passage (24), and a plurality of pores (31).  However, Ueki et al. fails to disclose a total of minimum values of flow passage cross-sectional areas in the plurality of pores is smaller than a total of the flow passage cross-sectional areas of the plurality of first communication holes and a total of the flow passage cross-sectional areas of the plurality of second communication holes.  Therefore, independent claim 19 is allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUR RASHID/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657